In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                       Filed: May 11, 2017

*************************
RACHEL MCCARRON,           *
                           *                                       No. 16-1055V
               Petitioner, *
     v.                    *                                       Special Master Gowen
                           *
SECRETARY OF HEALTH        *                                       Joint Stipulation on Damages;
AND HUMAN SERVICES,        *                                       Influenza (“Flu”) Vaccine;
                           *                                       Shoulder Injury Related to
               Respondent. *                                       Vaccine Administration (“SIRVA”).
* * * * * * * * * * * * *

Howard S. Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Lynn E. Ricciardella, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

       On August 25, 2016, Rachel McCarron (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34
(2012).2 Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of receiving an influenza (“flu”) vaccine on August 27,
2014. Petition at 1.

         On May 10, 2017, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccine caused petitioner to
suffer from SIRVA, or any other injury, and denies that petitioner’s current disabilities are
sequelae of a vaccine-related injury. Stipulation at ¶ 6. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation


1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

        The parties stipulate that petitioner shall receive the following in compensation:

        1) A lump sum of $67,000.00 in the form of a check payable to petitioner. This
           amount represents compensation for all damages that would be available under
           42 U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with the
terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                   s/Thomas L. Gowen
                                                                   Thomas L. Gowen
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.